Citation Nr: 1337890	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-23 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right eye corneal scarring with loss of vision, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a May 2013 decision, the Board denied the Veteran's petition to reopen claims of entitlement to service connection for a right hand disability and a left hand disability.  The Board also denied entitlement to service connection for right ear hearing loss and an initial compensable rating evaluation for migraine headaches.  At that time, the Board remanded the rating claim regarding right eye corneal scarring with loss of vision to the RO for additional development and consideration.

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board's May 2013 remand instructions included a directive for the RO to afford the Veteran a VA examination to determine the severity of his service-connected right eye disability.  In June 2013, the AMC sent the Veteran a letter informing him that a nearby VA Medical Center (VAMC) would schedule him for the examination.  

The record is unclear whether the examination was actually scheduled and whether the Veteran was notified of the examination if it was scheduled.  An examination inquiry form dated the same day as the letter from the AMC indicates that a VA eye examination was requested to be conducted at the VAMC in Birmingham, Alabama.  "No show" is handwritten on the form, but no further details are provided.  Significantly, after a supplemental statement of the case was issued in July 2013, the Veteran stated that he was not sent a notice of appointment for the examination and he requested that it be rescheduled.

In the May 2013 remand, the Board noted that the consequences for failure to report to a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  The Board also requested that, in the event the Veteran did not report to the examination, documentation was to be obtained which shows that the notice scheduling the examination was sent to the last known address.  It also was to be indicated whether any notice that was sent was returned as undeliverable.

In the Veteran's case, the record does not contain sufficient documentation as to whether he was notified of the VA eye examination.  He has reported to VA examinations on six previous occasions and indicated that he did not receive notice of this most recent scheduled examination and wishes to have it rescheduled.  In view of this information, the Board finds that the claim must be remanded to afford the Veteran a VA examination to determine the severity of his service-connected right eye disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  On remand, any attempts to schedule the Veteran for an examination must be better documented so as to avoid confusion as to whether he was properly notified.

In his July 2013 statement, the Veteran also indicated that he may seek representation in the future.  He must be contacted to provide him an opportunity to appoint a representative if he so desires.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to appoint a representative and to submit a power of attorney if he selects a representative.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the severity of his service-connected right eye disability.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

In particular, the examiner must provide the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment in eye muscle function.  The examiner must also determine whether the right eye disability necessitates rest or results in episodic incapacity and, if so, indicate how frequently this occurs.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  When evaluating the Veteran's service-connected right eye disability, the RO must apply the rating criteria that were in effect prior to the December 10, 2008 revisions.  If a benefit sought is not granted, the RO must furnish the Veteran, and any duly appointed representative, with a supplemental statement of the case and afford him or them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

